Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 25, 2020

The Court of Appeals hereby passes the following order:

A20A1282. HARRY BRETT TAYLOR v. JENNIFER TAYLOR et al.

      In this civil action, the trial court entered a final judgment in favor of the
plaintiffs following a February 2019 evidentiary hearing. The defendant filed a
timely “Motion for New Trial and Relief from Judgment,” in which he argued, inter
alia, that the evidence admitted during the February 2019 hearing did not support the
judgment against him. Four days later, the defendant filed a notice of appeal. We
lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a civil case, “[a] notice of appeal from the judgment, filed while a motion for new
trial is pending, and unaccompanied by a proper certificate for immediate review,
confers no jurisdiction in the appellate court and results in a dismissal of the appeal.”
Home Ins. Co. v. Fort Valley Mills, Inc., 132 Ga. App. 15, 16 (207 SE2d 590) (1974);
accord Griffin v. Loper, 209 Ga. App. 504, 504 (433 SE2d 653) (1993); Auld v.
Weaver, 196 Ga. App. 782, 782-783 (397 SE2d 51) (1990).
      Here, because the defendant’s motion for a new trial remains pending before
the trial court, he was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to obtain review of
the order he seeks to appeal. See OCGA § 5-6-34 (b); Home Ins. Co., 132 Ga. App.
at 16. The defendant’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this premature direct appeal, which is hereby
DISMISSED. See Home Ins. Co., 132 Ga. App. at 16. If the trial court denies the
motion for a new trial, the defendant may file another notice of appeal within 30 days
of that ruling. See OCGA § 5-6-38 (a); Auld, 196 Ga. App. at 783 (in civil cases, a
notice of appeal filed while a motion for a new trial is pending “is not brought to
maturity or perfected by the subsequent overruling of the motion for new trial”)
(punctuation omitted).

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         02/25/2020
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.